                                                                                                    Robert A. Royce
                                                                                                    Jermain, Dunnagan & Owens
                                                                                                    3000 A Street, Suite 300
                                                                                                    Anchorage, AK 99503
                                                                                                    (907) 563-8844
                                                                                                    rroyce@jdolaw.com

                                                                                                    Attorneys for Plaintiffs

                                                                                                                               IN THE UNITED STATES DISTRICT COURT
                                                                                                                                        DISTRICT OF ALASKA

                                                                                                      ALASKA IRONWORKERS PENSION TRUST,

                                                                                                                                   Plaintiff,
                                                                                                      vs.

                                                                                                      NORTHWEST STEELWORKS, LLC and                                Case No. 3:20-cv-
                                                                                                      IRONSHORE INDEMNITY, INC., BOND NO.
                                                                                                      SUR40008708,

                                                                                                                               Defendants.

                                                                                                                                      PLAINTIFFS’ COMPLAINT

                                                                                                            COMES NOW Plaintiff, by and through its attorneys, JERMAIN, DUNNAGAN &

                                                                                                    OWENS, P.C., and for its causes of action against Defendants, NORTHWEST STEELWORKS,

                                                                                                    LLC and IRONSHORE INDEMNITY, INC., BOND NO. SUR40008708, complains and alleges

                                                                                                    as follows:

                                                                                                                                                INTRODUCTION
                 JERMAIN DUNNAGAN & OWENS

                                                                         ANCHORAGE, ALASKA 99503




                                                                                                            1.     Causes of Action: This action arises under §§ 502(a)(3), 502(e)(1), and 515 of the
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                              (907) 563-8844




                                                                                                    Employee Retirement Income Security Act, as amended, 29 U.S.C. §§ 1132(a)(3), 1132(e) (1), and

                                                                                                    1145 (the “ERISA” claims) and AS 08.18.081 (the “Contractor Licensing Bond” claims).

                                                                                                            2.     Jurisdiction: This Court has subject matter jurisdiction pursuant to 28 U.S.C. §

                                                                                                    1331 and has supplemental jurisdiction over the state law claims alleged in this Complaint pursuant

                                                                                                    to 28 U.S.C. § 1367.




                                                                                                      Case 3:20-cv-00285-HRH Document 1 Filed 11/10/20 Page 1 of 6
                                                                                                            3.       Venue: Venue lies in the United States District Court for the District of Alaska

                                                                                                    pursuant to 28 U.S.C. § 1391(b)(2).

                                                                                                                                                   THE PARTIES

                                                                                                            4.       Plaintiff.        Plaintiff is the Alaska Ironworkers Pension Trust (“Trust Fund”)

                                                                                                    and Trustees.

                                                                                                            5.       Standing.         The Trust Fund is entitled to bring this suit pursuant to § 502(d)(1)

                                                                                                    of ERISA, 29 U.S.C. § 1132(d)(1), in its capacity as an employee benefit plan governed by both

                                                                                                    Trustees and fiduciaries of the Trust Fund, as those terms are defined at § 3(21) of ERISA, 29

                                                                                                    U.S.C. § 1002(21).

                                                                                                            6.       Defendants. Upon information and belief, Defendant Northwest Steelworks, LLC

                                                                                                    is an Alaska Corporation and did business in the State of Alaska at the time of the events set forth

                                                                                                    in this Complaint.

                                                                                                            7.       Upon information and belief, at all times relevant to this suit, Defendant Northwest

                                                                                                    Steelworks, LLC was an “employer” as that term is defined at § 3(5) of ERISA, 29 U.S.C. § 1002(5).

                                                                                                            8.       Upon information and belief, Defendant Ironshore Indemnity, Inc. is a bonding

                                                                                                    company authorized to conduct business as a surety within the State of Alaska and issued Bond

                                                                                                    No. SUR40008708 in favor of Northwest Steelworks, LLC pursuant to AS 18.18.071.
                 JERMAIN DUNNAGAN & OWENS

                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                              (907) 563-8844




                                                                                                    Alaska Ironworkers Pension Trust, et al. v. Northwest Steelworks, LLC et al.                 Page 2 of 6
                                                                                                    PLAINTIFFS’ COMPLAINT
                                                                                                       Case 3:20-cv-00285-HRH Document 1 Filed 11/10/20 Page 2 of 6
                                                                                                                                          FIRST CAUSE OF ACTION
                                                                                                                                                  (ERISA)

                                                                                                            9.       Plaintiff incorporates by reference each of the allegations set forth in paragraphs 1

                                                                                                    through 8 of Plaintiff’s Complaint.

                                                                                                            10.      Northwest Steelworks, LLC, executed a Compliance Agreement with the

                                                                                                    International Association of Bridge, Structural, Ornamental and Reinforcing Iron Workers, Local

                                                                                                    No. 751 (“Union”), dated June 21, 2013, attached hereto as Exhibit 1.

                                                                                                            11.      The Compliance Agreement incorporates all terms and conditions of the Collective

                                                                                                    Bargaining Agreement (“CBA”) between the Alaska Steel Contractors and Erectors Association

                                                                                                    and the Union, as that term is referenced at § 515 of ERISA, 29 U.S.C. § 1145.

                                                                                                            12.      By the specific terms of the Compliance Agreement (Exhibit 1) and the CBA,

                                                                                                    Defendant Northwest Steelworks, LLC agreed to comply with all terms of the Alaska Ironworkers

                                                                                                    Pension Trust Amended Agreement (“Trust Agreement”) (attached hereto as Exhibit 2) and pay

                                                                                                    contributions pertaining to the provision of retirement, health care coverage and supplemental

                                                                                                    benefits for all employees working for Defendant Northwest Steelworks, LLC.

                                                                                                            13.      The Trust Agreement is a writing that complies in all respects with the requirements

                                                                                                    of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 186(c)(5).

                                                                                                            14.      Article IX, § 2 of the Trust Agreement (Exhibit 2) requires Defendant Northwest
                 JERMAIN DUNNAGAN & OWENS

                                                                         ANCHORAGE, ALASKA 99503




                                                                                                    Steelworks, LLC, to cooperate with authorized requests by the Trust Fund’s Board of Trustees,
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                              (907) 563-8844




                                                                                                    whether made directly or through an authorized representative, to examine Northwest Steelwork’s

                                                                                                    “payroll books and records,” whenever such examination is deemed necessary or advisable by the

                                                                                                    Trustees.

                                                                                                            15.      As authorized by Article IX, § 2 of the Trust Agreement (Exhibit 2), Plaintiff Trust

                                                                                                    Fund requested, through an authorized representative engaged by the Trust Fund for purposes of


                                                                                                    Alaska Ironworkers Pension Trust, et al. v. Northwest Steelworks, LLC et al.               Page 3 of 6
                                                                                                    PLAINTIFFS’ COMPLAINT
                                                                                                       Case 3:20-cv-00285-HRH Document 1 Filed 11/10/20 Page 3 of 6
                                                                                                    conducting a payroll audit, employer payroll records from Defendant Northwest Steelworks, LLC,

                                                                                                    for the period of January 2019 through September 2020, but Northwest Steelworks failed to provide

                                                                                                    the requested records. (See, email correspondence between P. Knowlton (Plaintiff Trust Fund’s

                                                                                                    authorized representative) and D. Utoafili (Northwest Steelworks) of Sept. 11, 2020 – Oct. 27, 2020,

                                                                                                    attached as Exhibit 3).

                                                                                                            16.      Defendant Northwest Steelworks, LLC has breached the CBA and Trust

                                                                                                    Agreement by failing to comply with Plaintiff Trust Fund’s duly authorized request to examine

                                                                                                    Northwest Steel Works’ payroll books and records for the period of January 2019 through

                                                                                                    September 2020.

                                                                                                            17.      Pursuant to the CBA and the Trust Agreement to which Defendant Northwest

                                                                                                    Steelworks, LLC is bound, it employed persons within the trade and territorial jurisdiction of the

                                                                                                    CBA and the Trust Agreement, and thereby became obligated to submit timely reports and remit

                                                                                                    those employer contributions on all hours worked by bargaining unit employees as required to

                                                                                                    the Plaintiff Trust Fund on a monthly basis.

                                                                                                            18.      An audit of Defendant Northwest Steelworks, LLC’s payroll books and records,

                                                                                                    including banking records, for the period of January 2019 through September 2020 is necessary to

                                                                                                    determine whether Defendant has in fact submitted timely reports and remitted the employer

                                                                                                    contributions on all hours worked by bargaining unit employees as required to the Plaintiff Trust
                 JERMAIN DUNNAGAN & OWENS

                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                                                    Fund on a monthly basis.
                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                              (907) 563-8844




                                                                                                            19.      Defendant Northwest Steelworks, LLC is obligated pursuant to 29 U.S.C. § 1059 to

                                                                                                    maintain records for each of its employees sufficient to determine the benefits due or which may




                                                                                                    Alaska Ironworkers Pension Trust, et al. v. Northwest Steelworks, LLC et al.             Page 4 of 6
                                                                                                    PLAINTIFFS’ COMPLAINT
                                                                                                       Case 3:20-cv-00285-HRH Document 1 Filed 11/10/20 Page 4 of 6
                                                                                                    become due to such employees and, to the extent Northwest Steelworks, has failed to maintain these

                                                                                                    records, such failure constitutes a violation of 29 U.S.C. § 1059 by Northwest Steelworks.

                                                                                                            20.      Should the audit of Defendant Northwest Steelworks, LLC’s records demonstrate it

                                                                                                    has underpaid its contributions, the CBA and Trust Agreement under § 502(g) of ERISA, 29 U.S.C.

                                                                                                    § 1132(g), will require Defendant Northwest Steelworks, LLC to pay the following: Costs incurred

                                                                                                    in reviewing its payroll records resulting in a delinquency determination; liquidated damages for

                                                                                                    failure to make timely and full contribution payments to the Trust Fund; plus all interest, reasonable

                                                                                                    attorney fees, and costs incurred. Defendant Northwest Steelworks, LLC will be liable to Plaintiff

                                                                                                    for these costs, damages, interest and fees.

                                                                                                                                      SECOND CAUSE OF ACTION
                                                                                                                               Contractor Licensing Bond (AS 08.18.071-.081)

                                                                                                            21.      Plaintiff incorporates by reference each of the allegations set forth in paragraphs

                                                                                                    1 through 20 of Plaintiff’s Complaint.

                                                                                                            22.      Defendant Ironshore Indemnity, Inc. bound itself in the sum of $10,000.00 under

                                                                                                    Bond No. SUR40008708, to assure payment of claims made by all persons supplying labor and

                                                                                                    material in the prosecution of the work performed by Northwest Steelworks, LLC. The Bond was

                                                                                                    filed with the State of Alaska, as required by AS 08.18.071 for contractors doing business in the

                                                                                                    State of Alaska. The surety bond’s effective date was March 8, 2016.
                 JERMAIN DUNNAGAN & OWENS

                                                                         ANCHORAGE, ALASKA 99503




                                                                                                            23.      By reason of the failure of Defendant Northwest Steelworks, LLC to comply with
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                              (907) 563-8844




                                                                                                    its obligations under the CBA and Trust Agreement, Plaintiff may have a claim upon Bond No.

                                                                                                    SUR40008708 with Ironshore Indemnity, Inc. pursuant to AS 08.18.071 and AS 08.18.081.

                                                                                                    Plaintiffs may be entitled to payment from Defendant Ironshore Indemnity, Inc. in the amount of

                                                                                                    $10,000.00 pursuant to AS 08.18.081.




                                                                                                    Alaska Ironworkers Pension Trust, et al. v. Northwest Steelworks, LLC et al.               Page 5 of 6
                                                                                                    PLAINTIFFS’ COMPLAINT
                                                                                                       Case 3:20-cv-00285-HRH Document 1 Filed 11/10/20 Page 5 of 6
                                                                                                                                             PRAYER FOR RELIEF

                                                                                                            WHEREFORE, Plaintiff Trust Fund prays for judgment against the Defendants as follows:

                                                                                                            1.         That upon appropriate motion, this Court enter an order compelling Defendant

                                                                                                    Northwest Steelworks, LLC to produce to Plaintiff its “payroll books and records,” including

                                                                                                    banking records, for the period of January 2019 through September 2020, for purposes of conducting

                                                                                                    a payroll audit;

                                                                                                            2.         That this Court enter judgment against Defendants Northwest Steelworks, LLC and

                                                                                                    Ironshore Indemnity, Inc., Bond No. SUR40008708, jointly and severally, awarding Plaintiff

                                                                                                    Trust Fund any delinquent contributions due and owing as proven in this action; interest at the

                                                                                                    contract rate of ten percent (10%) per annum; liquidated damages; and, all attorneys’ fees and costs

                                                                                                    in accordance with the terms of the CBA and Trust Agreement;

                                                                                                            3.         For post-judgment interest at the maximum lawful rate; and

                                                                                                            4.         For such other and further relief as the Court deems just and equitable.

                                                                                                            DATED at Anchorage, Alaska this 9th day of November, 2020.

                                                                                                                                                JERMAIN DUNNAGAN & OWENS, P.C.
                                                                                                                                                Attorneys for Plaintiffs


                                                                                                                                                By: /s/ Robert A. Royce
                                                                                                                                                    Robert A. Royce, ABA No. 8511193
                                                                                                                                                    JERMAIN DUNNAGAN & OWENS, P.C.
                 JERMAIN DUNNAGAN & OWENS

                                                                         ANCHORAGE, ALASKA 99503




                                                                                                                                                    3000 A Street, Suite 300
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                                                                                                    Anchorage, AK 99503
                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                              (907) 563-8844




                                                                                                                                                    Telephone (907) 563-8844
                                                                                                                                                    Fax (907) 563-7322
                                                                                                                                                    rroyce@jdolaw.com




                                                                                                    Alaska Ironworkers Pension Trust, et al. v. Northwest Steelworks, LLC et al.                  Page 6 of 6
                                                                                                    PLAINTIFFS’ COMPLAINT
                                                                                                       Case 3:20-cv-00285-HRH Document 1 Filed 11/10/20 Page 6 of 6
